Citation Nr: 1401856	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1966 to November 1968 and from January 1984 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the VA Regional Office (RO) Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  In July 2013, the Veteran's representative argued that the Veteran's hypertension is secondary to his service-connected ischemic heart disease.  The RO has not had the opportunity to adjudicate service connection on a secondary basis.  VA must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  Moreover, a Veteran's alternative theories of entitlement to service connection are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  As such, a remand is necessary for adjudication of the new theory of service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for a claim of entitlement to hypertension on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.
2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service hypertension treatment that the Veteran has recently received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  After completion of the above to the extent possible, forward the claims file to an appropriate VA examiner for review and responses to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is causally related to exposure to herbicides during service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to, or cause by, his service-connected ischemic heart disease?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated by his service-connected ischemic heart disease?

Detailed reasons for all opinions should be furnished. 

3.  Then, after any other development deemed necessary, readjudicate the issue remaining on appeal, including as secondary to ischemic heart disease.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


